FILED
                            NOT FOR PUBLICATION                             OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50208

               Petitioner - Appellee,            D.C. No. 3:14-cr-00003-BEN

 v.
                                                 MEMORANDUM*
VICTOR MANUEL VILLALOBOS-
ESTRADA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Victor Manuel Villalobos-Estrada appeals from the district court’s judgment

and challenges the 12-month prison sentence and two-year term of supervised

release imposed upon revocation of supervised release. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291, and we affirm.

         First, Villalobos-Estrada argues that the district court failed to consider the

“parsimony principle” under 18 U.S.C. § 3553(a). This argument is unpersuasive.

The court’s description of the 12-month sentence as “reasonable” was based on its

analysis of the statutory sentencing factors, which reflect the parsimony principle.

         Next, Villalobos-Estrada asserts that the district court erred by basing the

sentence on the costs associated with prosecution. We disagree. Notwithstanding

the court’s passing reference to judicial resources while discussing whether

Villalobos-Estrada could relocate his family to Mexico, the record reflects that the

court based the sentence on the statutory sentencing factors, including the need to

deter.

         Finally, Villalobos-Estrada argues that both his prison term and his term of

supervised release are substantively unreasonable. The district court did not abuse

its discretion in imposing sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). Both the prison term and the period of supervised release are substantively

reasonable in light of the relevant sentencing factors and the totality of the

circumstances. See id.; United States v. Castro-Verdugo, 750 F.3d 1065, 1072 (9th

Cir. 2014).

         AFFIRMED.


                                              2                                    15-50208